Citation Nr: 1002518	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  04-33 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
residuals of hemorrhoidectomy.

2.  Entitlement to an increased rating for service-connected 
hypertrophic gastritis with duodenal ulcer and prepyloric 
ulcer, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from October 1955 to 
October 1959, and from December 1959 to December 1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision by the RO in St. 
Petersburg, Florida that denied an increase in a 30 percent 
rating for service-connected hypertrophic gastritis with 
active duodenal ulcer and active prepyloric ulcer, and denied 
an increase in a noncompensable rating for service-connected 
residuals of hemorrhoidectomy.
 
The Board remanded the appeal in May 2007 for additional 
procedural and evidentiary development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.   
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's residuals of hemorrhoidectomy are 
manifested by pain, itching, and occasional bleeding; without 
thrombosis, fissures, persistent bleeding, or anemia.  Recent 
examinations show no current hemorrhoids.

2.  The Veteran's hypertrophic gastritis with duodenal ulcer 
and prepyloric ulcer is manifested by gastric pain, residual 
delayed gastric emptying, and bezoar formation, and fatigue 
after eating, with no significant weight loss, malnutrition,  
anemia, or current peptic ulcer.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected residuals of hemorrhoidectomy have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2009).


2.  The criteria for a 40 percent rating for service-
connected hypertrophic gastritis with duodenal ulcer and 
prepyloric ulcer have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.113, 4.114, 
Diagnostic Code 7308 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 
2009).

The RO provided the appellant pre-adjudication notice by a 
letter dated in December 2002.  Complete notice was sent in 
June 2007 and the claim was readjudicated in a November 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that his service-connected gastritis and 
residuals of hemorrhoidectomy are more disabling than 
currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Residuals of Hemorrhoidectomy

Service treatment records reflect that the Veteran underwent 
a hemorrhoidectomy and Martin's anoplasty in 1958, and 
underwent hemorrhoidectomy in 1962.

The Veteran's service-connected residuals of hemorrhoidectomy 
have been rated as noncompensable since May 1964.

External or internal hemorrhoids are rated under 38 C.F.R. § 
4.114, Diagnostic Code 7336.  A noncompensable evaluation is 
assigned for mild or moderate hemorrhoids; a 10 percent 
rating is assigned for large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences; and a 20 percent evaluation is assigned 
for hemorrhoids with persistent bleeding and with secondary 
anemia or with fissures.

In November 2002 the Veteran filed a claim for an increased 
rating.

VA outpatient treatment records reflect that the Veteran 
treats his hemorrhoids with a topical ointment.


At a January 2003 VA examination, the Veteran complained of 
intermittent bouts of constipation and diarrhea.  A rectal 
examination was normal, and there were no external 
hemorrhoids, no tags, and no blood.  A rectum and anus 
examination showed no evidence of acute hemorrhoids, and 
there was no blood in the rectal canal.  The examiner noted 
that the Veteran's reported history was consistent with 
irritable bowel syndrome (IBS), and opined that the Veteran's 
report of liquid stools was related to IBS.

In May 2007, the Board found that additional evidence was 
needed regarding the current manifestations of the Veteran's 
hemorrhoids.  The Board remanded the claim for development, 
including a new VA medical examination.

At a September 2009 VA examination, the Veteran reported that 
he used a topical hemorrhoidal ointment two or three times 
per week as needed.  He said his hemorrhoids were much better 
after his last surgery, and he worried about a recurrence.  
He had perianal soreness two or three times per week 
especially if he strained during a bowel movement, and he 
treated this with topical ointment.  He denied incontinence, 
thrombosis, and chronic bleeding, and did not use a pad.  On 
examination, there was good sphincter tone without evidence 
of soiling, fissures, or hemorrhoids.  There was no 
thrombosis or bleeding.  The pertinent diagnosis was service-
connected residuals of hemorrhoidectomy, healed without 
residuals.

The evidence of record does not show that, at any time during 
the appeal period, the Veteran has hemorrhoids that are 
large, thrombotic, or irreducible, or that have excessive 
redundant tissue.  Moreover, there is no evidence of 
persistent bleeding, secondary anemia or fissures.  In fact, 
the most recent VA examination in 2009 found no hemorrhoids, 
and no residuals of hemorrhoidectomy.  The Board finds that 
the manifestations of the Veteran's service-connected 
residuals of hemorrhoidectomy do not meet the criteria for a 
compensable rating under Diagnostic Code 7336.  

Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Hypertrophic Gastritis

Service treatment records and post-service private medical 
records reflect that the Veteran has been treated for peptic 
ulcer disease for many years, and in 1973, he underwent a 
hemigastrectomy with vagotomy with improvement of symptoms. 

The Veteran's service-connected hypertrophic gastritis with 
active duodenal ulcer and active prepyloric ulcer have been 
rated as 30 percent disabling since September 1972.  The RO 
has rated this disability under Diagnostic Codes 7305 and 
7307.

Governing regulation provides that there are diseases of the 
digestive system, particularly with the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding.  38 C.F.R. §§ 4.14, 4.113.  

In particular, 38 C.F.R. § 4.112 highlights the importance of 
weight loss in the evaluation of the impairment resulting 
from gastrointestinal disorders.  "Substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer, and 
"minor weight loss" means a weight loss of 10 to 20 percent 
of the individual's baseline weight, sustained for three 
months or longer.  "Baseline weight means the average weight 
for the two-year period preceding onset of the disease.  Id.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The rating schedule for duodenal ulcer, under Diagnostic Code 
7305, establishes that a 40 percent rating is warranted for a 
moderately severe ulcer disorder with less than severe ulcer 
disorder but with impairment of health manifested by anemia 
and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent rating is warranted for a severe 
ulcer disorder with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. § 
4.114, Diagnostic Code 7305.

Under Diagnostic Code 7307, pertaining to hypertrophic 
gastritis (identified by gastroscope), a 30 percent rating is 
assigned for chronic gastritis with multiple small eroded or 
ulcerated areas and symptoms.  A 60 percent evaluation is 
warranted for chronic gastritis with severe hemorrhages or 
large ulcerated or eroded areas. 38 C.F.R. § 4.114, 
Diagnostic Code 7307.

Under Diagnostic Code 7308 (postgastrectomy syndromes), a 20 
percent rating is warranted when mild, with infrequent 
episodes of epigastric distress with characteristic mild 
circulatory symptoms or continuous mild manifestations.  A 40 
percent rating is warranted when moderate, with less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss, and a 60 percent rating is warranted when severe, 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  38 C.F.R. § 4.114, Diagnostic 
Code 7308.

38 C.F.R. § 4.114, Diagnostic Code 7346 for hiatal hernia, 
provides that a 30 percent evaluation is warranted when there 
is persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation contemplates a level of 
impairment, which includes symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.

In November 2002 the Veteran filed a claim for an increased 
rating.

VA outpatient treatment records dated from 1999 to 2003 
reflect treatment for gastroesophageal reflux disease (GERD).  
His weight fluctuated but remained fairly stable during this 
period, averaging 200 pounds from 2001 to 2003.

At a January 2003 VA examination, the Veteran complained of 
abdominal pains and indigestion, as well as intermittent 
constipation and diarrhea, with three or four loose stools 
recurring each week that were preceded by abdominal cramping 
that was relieved after bowel movement.  He reported bouts of 
nausea and occasional bouts of vomiting of undigested food.  
On examination, there was a well-healed scar across the right 
upper abdomen with no hernia in the scar.  There were no 
palpable masses and no areas of tenderness.  He weighed 200 
pounds.  Blood tests were performed, and were negative for 
H.pylori serum antibody.  The examiner noted a history of 
subtotal gastrectomy with vagotomy for active duodenal 
ulcers, and opined that the Veteran's subsequent history 
suggested gastritis in the remnant, based on an endoscopy 
performed a few years ago.  Another upper endoscopy was 
planned.

A June 2003 VA esophagogastroduodenoscopy (EGD) showed a 
large bezoar in the Veteran's gastric remnant.  There was no 
evidence of ulcer, including in the subsequent gastric biopsy 
results.  An August 2003 gastroenterology note reflects that 
the Veteran had a nodular gastric mucosa and a biopsy was 
positive for H. pylori.  He subsequently received treatment 
for this.

Subsequent VA outpatient treatment records reflect ongoing 
treatment, primarily medication such as omeprazole, for 
stomach complaints and GERD.

By a statement received in January 2004, the Veteran said he 
was currently taking several medications for various medical 
problems, including these for his gastric disorder:  
lansoprazole and Maalox.  He followed a bland diet, and took 
B-12 due to his subtotal gastrectomy.  He said he had 
discomfort after meals for two to three hours.  He said his 
weight fluctuated due to nausea, vomiting, and pains.  With 
respect to his hemorrhoids, he claimed that ever since his 
in-service surgeries, he had to wash his rectal area after 
every bowel movement and use Anusol HC-1 or else his 
hemorrhoids worsened.  In September 2004, he said he had 
constant problems with nausea, stomach pain and weakness.  In 
October 2007 he said his stomach pain was worse in the past 
year, particularly in May 2007, when he lost 20 pounds.  
Subsequent statements reflect that the Veteran continues to 
complain of severe burning stomach pain and constipation.

At a September 2009 VA examination, the examiner noted that 
the Veteran had been medically retired since 1987 because of 
his knees.  The Veteran reported that in the past 12 months, 
he was hospitalized overnight on one occasion for stomach 
pain.  He reported that he took omeprazole twice daily and 
magnesium oxide daily for gastrointestinal complaints.  He 
said his gastric symptoms were better after his surgery, but 
he now had postprandial nausea and fatigue lasting up to two 
hours.  He reported stomach burning if he missed his 
medication.  He said his symptoms were worse in the past year 
with belching and slowed digestion.  He denied vomiting or 
hematemesis.  He denied anemia, and said his weight was 
stable, fluctuating from 179 to 185 in the past two years.  
He denied diarrhea, but said he had to take daily flaxseed in 
order for his bowels to move daily.  He reported two bowel 
movements in the morning.  He said his medication helped a 
great deal, but he still had to avoid all citrus, sweets, and 
fried foods.  He ate smaller meals every two hours, and ate a 
bland diet.  

On examination, his abdomen was soft with normal bowel sounds 
without palpable tenderness, masses or organomegaly.  An 
upper gastrointestinal series (UGI) showed a small sliding 
hiatus hernia without reflux.  Large quantities of residual 
undigested material were present in the stomach, and no ulcer 
was demonstrated.  The pertinent diagnoses were service-
connected residuals of peptic ulcer disease, status post 
subtotal gastrectomy, with medical therapy, residual delayed 
gastric emptying and bezoar formation.  The examiner also 
diagnosed non-service-connected H. pylori infection, after 
service, resolved with medical therapy, and no residuals.  
Finally, the examiner diagnosed small hiatal hernia of 
uncertain etiology and said he could not say without 
resorting to mere speculation the proximate cause of this 
common condition.

Having considered the record as it pertains to this 
disability, the Board has determined that an evaluation in 
excess of 30 percent is not warranted under Diagnostic Codes 
7305 or 7346.  The currently assigned evaluation contemplates 
chronic gastritis with multiple small eroded or ulcerated 
areas and symptoms (Code 7307); or persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health (Code 
7346).  A higher evaluation requires evidence of chronic 
gastritis identified by a gastroscope with severe hemorrhages 
or large ulcerated or eroded areas; or symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia or other symptom combinations productive of 
severe impairment of health.

A higher rating is not warranted under Diagnostic Code 7319, 
pertaining to irritable colon syndrome, as the Veteran is 
already in receipt of the maximum 30 percent rating available 
under this code.  38 C.F.R. § 4.114, Diagnostic Code 7319.

The record reflects that the Veteran's gastrointestinal 
disabilities are productive of burning pain, reflux, and 
constipation.  There is no evidence demonstrating hematemesis 
or melena, and physical examination has revealed no signs of 
significant weight loss, malnutrition, or anemia.  Tests 
reveal no current peptic ulcer.  

Bearing in mind the benefit-of-the doubt rule, the Board 
finds that a higher 40 percent rating is warranted under 
Diagnostic Code 7308, pertaining to postgastrectomy syndrome, 
as the medical evidence shows that the Veteran has had less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals.  The medical evidence 
does not show that the Veteran has chronic diarrhea (in fact 
he reports chronic constipation), but the medical evidence 
shows that he has residual delayed gastric emptying and 
bezoar formation, and the Veteran has stated that he is 
usually tired after eating.  He has at times experienced 
weight loss due to his gastric symptoms.  The Board finds 
that the Veteran's statements regarding his symptoms are both 
competent and credible, and that his postgastrectomy symptoms 
more closely approximate the criteria required for a higher 
40 percent rating under Diagnostic Code 7308, and thus a 
higher rating is warranted.  

The medical evidence does not show that an even higher 60 
percent rating is warranted under this code, as the medical 
evidence does not show severe postgastrectomy syndrome 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  

A higher 40 percent rating is granted for hypertrophic 
gastritis with duodenal ulcer and prepyloric ulcer.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7.


ORDER

A compensable rating for service-connected residuals of 
hemorrhoidectomy is denied.

A higher 40 percent rating for hypertrophic gastritis with 
duodenal ulcer and prepyloric ulcer is granted.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


